Order entered February 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01269-CV

                           TIFFANY LYNN FRASER, Appellant

                                             V.

    TIMOTHY PURNELL, AS INDEPENDENT EXECUTOR, ESTATE OF TOMMY
                ARTHUR PURNELL, DECEASED, Appellee

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. PR-11-927-1

                                         ORDER
        We GRANT appellant’s January 20, 2014 second unopposed motion to extend time to

file brief and ORDER the brief received by the Court on February 20, 2014 filed as of the date

of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE